Hart J., (dissenting). I cannot agree with that part of the opinion which holds that an assessment of benefits according to the zone method, without taking into consideration anything else except the distance of the land from the road, is an irregularity merely which must' be taken advantage of in the manner provided for and within the time limited by the statute. I recognize that statutes requiring that au attack must be made on assessments for irregularities and inequalities within a limited time and in a prescribed manner are necessary. Bonds are usually issued to pay the cost of the improvement; and, unless there is some reasonable limit within which actions may be commenced in the respect named, the sale of the bonds would be seriously hampered. This court lias generally upheld statutes fixing a time within which suits may be commenced unless some constitutional rig’ht of the taxpayer has been denied or invaded. But defects which are jurisdictional and indispensable, the Legislature cannot cure by limitation statute. Stiewel v. Fencing Dist. No. 6 of Johnson Co., 11 Ark. 17. To illustrate, the failure of the assessors to take the oath required by the statute, or even to organize in the manner provided by statute, does hot deprive the landowner of any constitutional rights, but to make the assessment of benefits by the zone system, without taking into consideration anything except the distance of the land from the road, is arbitrary and confiscatory; and is therefore a failure to observe a requirement imposed by the Constitution itself and not merely by the Legislature. While we have decided that the zone method of assessing benefits is legal when properly applied, it should not be used as an arbitrary mode of taxing the property of the individual. To make a unit of the entire distance in the zone regardless of other ■conditions is, in its practical effect, confiscatory in nearly every section of the State. Regard must be had to the topography of the land, the configuration of the earth’s surface, the fertility of the soil, the density of population, the use of the land, and its adaptability to any particular use, and everything else that might enter into an assessment of benefits. Under our Constitution there can be no special taxation without corresponding- special benefits. To charge the cost of the improvement of the road in equal proportion upon farms lying within a mile or any other given distance on each side of the road at a fixed sum per acre is so obviously unreasonable and leads to such a destruction of private property rights that it cannot be upheld upon any principle of law with regard to an assessment according to benefits. The principle of such a system of assessing benefits is so unjust and so ruinous in its consequences that it should not be held to be a proper and lawful mode of assessing benefits. It is a wrong so grievous, and leads to such palpable injustice to the landowner, as to be destructive of the rights of property guaranteed as protected by our Bill of Rights. The result of such a system must inevitably be that the small landowner, or man of moderate means, who becomes in debt by sickness or industrial misfortune, will be compelled to abandon his farm or sacrifice it by sale for much less than its actual value in order to avoid total loss. The record in the present case shows that in laying off the district into zones, no other matters 'were taken into consideration except the distance of the land from the roads. Such a system of assessment of special benefits, if made by the Legislature itself, would be void. It could not confirm such an assessment, and a statute prescribing such a method would be unconstitutional and void. Hence the objection .was jurisdictional and the Legislature could not cure the defect. In short, our decisions heretofore have been to the effect that the inclusion of unauthorized items does not invalidate the entire assessment, but only makes a case calling for the correction of errors, inequalities, and irregularities, in the manner and within the time prescribed by the statute. Here the case is essentially different. An attack is made upon the entire assessment as being void because an arbitrary method of making it was adopted. If the method of making the assessment was arbitrary, it necessarily follows that the entire assessment was void; for there can be no special taxation of lands in this State without corresponding benefits. I also dissent from that part of the opinion which holds that this case is governed by the rule, announced in Van Hook v. Wallace, 143 Ark. 203. In that case there was a section of the statute providing that the act should not be put into operation unless a majority of the qualified electors of Union County should vote to establish the district at an election to be called and held under the directions of the county judge of the county. In the present act provision is made for the improvement of 200 miles of improved roads. It is true the county is divided into three road districts, but the description of the roads shows that it was the intention of the Legislature that they should all be considered as one improvement. In the Union County act it was provided that if the act was not put into operation, Road Improvement No. 1 as heretofore laid out by the county court, should continue in existence. No such provision is in the present act. When the descriptions of roads in the various districts are read and considered together, it is obvious that the Legislature intended but one improvement, and, in my opinion, the laying of the county off into three districts was merely an evasion of the Constitution. No semblance of jurisdiction over roads by the county court, as guaranteed by the Constitution, is preserved.